Name: Commission Regulation (EC) No 2284/2003 of 22 December 2003 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  trade;  international trade;  Asia and Oceania;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R2284Commission Regulation (EC) No 2284/2003 of 22 December 2003 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in the West Bank and the Gaza Strip Official Journal L 336 , 23/12/2003 P. 0097 - 0098Commission Regulation (EC) No 2284/2003of 22 December 2003suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of multiflorous (spray) carnations originating in the West Bank and the Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(b) thereof,Whereas:(1) Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers.(2) Council Regulation (EC) No 747/2001(3), as amended by Commission Regulation (EC) No 786/2002(4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Egypt, Israel, Jordan, Malta, Morocco and the West Bank and the Gaza Strip, respectively.(3) Commission Regulation (EC) No 2283/2003(5) fixes the Community producer and import prices for carnations and roses for the application of the import arrangements.(4) Commission Regulation (EEC) No 700/88(6), as last amended by Regulation (EC) No 2062/97(7), lays down the detailed rules for the application of the arrangements.(5) On the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88, it must be concluded that the conditions laid down in Article 2(2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for multiflorous (spray) carnations originating in the West Bank and the Gaza strip; the Customs duty should be re-established.(6) The quota for the products in question covers the period 1 January to 31 December 2003. As a result, the suspension of the preferential duty and the reintroduction of the Common Customs Tariff duty apply up to the end of that period at the latest.(7) In between meetings of the Management Committee for Live Plants and Floriculture Products, the Commission must adopt such measures,HAS ADOPTED THIS REGULATION:Article 1For imports of multiflorous (spray) carnations (CN code ex 0603 10 20 ) originating in the West Bank and the Gaza strip, the preferential customs duty fixed by Regulation (EC) No 747/2001 is hereby suspended and the Common Customs Tariff duty is hereby re-established.Article 2This Regulation shall enter into force on 23 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 109, 19.4.2001, p. 2.(4) OJ L 127, 14.5.2002, p. 3.(5) See page 95 of this Official Journal.(6) OJ L 72, 18.3.1988, p. 16.(7) OJ L 289, 22.10.1997, p. 1.